—In an action, inter alia, to recover damages for fraud and for an accounting, the plaintiff appeals from an order of the Surrogate’s Court, Rockland County (Weiner, S.), dated June 23, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs payable by the estate, and the motion is denied.
The affidavit sworn to on May 27,1998, by the plaintiff raised a triable issue of fact (see, CPLR 3212 [b]) as to whether she was fraudulently induced into executing the release and rider thereto and thus as to whether they may be set aside based on fraud (see, Mangini v McClurg, 24 NY2d 556, 563).
We further find that the complaint pleaded a cause of action to recover damages for fraud with sufficient specificity (see, CPLR 3016 [b]). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.